Th,e judgment of the court was pronounced by
Edstis, C. L
In this case the plaintiff, a married woman, alleged to be separated of property from her husband, took out an order of seizure ou a mortgage against the defendants, from which one of them, Louise Mourain, has appealed. It is objected that, there is no proof of any authorization on the part of the husband to institute these proceedings. The only evidence of any authorization, is her own statement to that effect in her petition.
We have held, that where the husband and wife appear in the same suit as plaintiffs or defendants, or the husband appears in court as authorizing his wife, the authority ,on the part of the husband to the wife’s appearance necessarily follows; but in this case there is no appearance on the part of the husband, in person or by attorney. We consider the rule well settled, and the authorities cited by the counsel for the appellant are conclusive.
The judgment appealed from is, therefore, reversed, and the plaintiff’s petition dismissed, with costs in botli courts.